                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 RAYMOND WATISON,                                   )
                                                    )
        Plaintiff,                                  )
                                                    )   NO. 1:19-cv-00088
 v.                                                 )
                                                    )   JUDGE CAMPBELL
 TONY PARKER, et al.,                               )   MAGISTRATE JUDGE HOLMES
                                                    )
        Defendants.                                 )


                               MEMORANDUM AND ORDER

       Raymond Watison, a state prisoner at the South Central Correctional Facility in Clifton,

Tennessee, brought a pro se complaint under federal and state law against Tennessee Department

of Correction (“TDOC”) Commissioner Tony Parker, TDOC Assistant Commissioner Bobby

Straughter, Tennessee Attorney General Herbert H. Slattery, III, and sixteen employees of Core

Civic. (Doc. No. 1). The Complaint was filed in the U.S. District Court for the Western District of

Tennessee. (Id.) Plaintiff also filed an application to proceed without prepaying fees and costs

(Doc. No. 2), a motion to amend (Doc. No. 3), and a motion to change venue (Doc. No. 4). The

Western District granted Plaintiff’s in forma pauperis application and motion to change venue (see

Doc. No. 7), and this case was transferred to the docket of the undersigned. Soon thereafter,

Plaintiff filed a new motion to amend. (Doc. No. 9). The Complaint is now before the Court for a

ruling on the pending motion and an initial review of the Complaint pursuant to the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

                                   I. MOTION TO AMEND

       Rule 15(a)(2) of the Federal Rules of Civil Procedure directs that “[t]he court should freely

give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2); Hughes v. Tenn. Dep’t



      Case 1:19-cv-00088 Document 11 Filed 07/20/20 Page 1 of 6 PageID #: 71
of Corr., No. 3:19-cv-00924, 2020 WL 470306, at *1 (M.D. Tenn. Jan. 29, 2020). Furthermore,

“under Rule 15(a) a district court can allow a plaintiff to amend his complaint even when it may

be subject to dismissal under the PLRA.” LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

        Here, Plaintiff filed a motion to amend within weeks of bringing Complaint. After the case

was transferred to this Court without a ruling on the motion, Plaintiff filed another motion to amend

in this Court. Plaintiff has supplied a proposed amended complaint, and the changes serve to clarify

the Defendants, factual allegations, and relief sought. (See Doc. No. 9-1). In the circumstances

presented here, the Court will allow the amendment. Accordingly, Plaintiff’s motion to amend

(Doc. No. 9) is GRANTED. The Clerk SHALL separately docket the proposed amended

complaint (Doc. No. 9-1), which now becomes the operative Complaint in this matter.

                                 II. IDENTITY OF DEFENDANTS

        As a threshold matter, the Court addresses the identity of certain Defendants. First,

pursuant to the now-operative Complaint, the Clerk SHALL substitute TDOC Acting Assistant

Commissioner Lee Dotson for Assistant Commissioner Bobby Straughter. Mr. Straughter is

DISMISSED from this litigation. Second, the Complaint makes clear that Plaintiff sues only the

nineteen individual Defendants in their individual and official capacities, and does not directly

make claims against TDOC, the State of Tennessee or Core Civic. 1 Plaintiff does not make any

direct allegations about these entities, and the Complaint is directed solely at the “[D]efendants . .

sued in . . . personal and official capacities.” (Doc. No. 9-1 at 2). Accordingly, TDOC, the State of

Tennessee and Core Civic are DISMISSED as individual Defendants. Going forward, the parties

shall use the caption in this Order.


1
         It appears that these three entities were inadvertently included as Defendants on the docket by the
originating court because Plaintiff included them in his hand-written caption as sub-headings designating
the employers of the individual Defendants.


                                                     2

     Case 1:19-cv-00088 Document 11 Filed 07/20/20 Page 2 of 6 PageID #: 72
                        III. INITIAL REVIEW OF THE COMPLAINT

        The Court is required to conduct an initial review of any complaint filed in forma pauperis,

and to dismiss the complaint if it is facially frivolous or malicious, if it fails to state a claim upon

which relief may be granted, or if it seeks monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2).

        To determine whether a complaint “fails to state a claim on which relief may be granted”

under the PLRA’s screening requirements, the court applies the same standard as under Rule

12(b)(6) of the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir.

2010). The court must (1) view the complaint in the light most favorable to the plaintiff and (2)

take all well-pleaded factual allegations as true unless they are entirely without credibility.

Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011); Tackett v. M & G Polymers, USA, LLC, 561

F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)). An

assumption of truth does not extend to legal conclusions or “‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2007)). The court determines whether those factual allegations

“plausibly suggest an entitlement to relief,” Williams, 631 F.3d at 383 (quoting Iqbal, 556 U.S. at

681 (2009)), that rises “above the speculative level.” Twombly, 550 U.S. at 555.

        “Pro se complaints are to be held to less stringent standards than formal pleadings drafted

by lawyers, and should therefore be liberally construed.” Williams, 631 F.3d at 383; Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). Even under this

lenient standard, however, pro se plaintiffs must meet basic pleading requirements and are not

exempted from the requirements of the Federal Rules of Civil Procedure. Martin v. Overton, 391

F.3d 710, 714 (6th Cir. 2004); Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).



                                                   3

     Case 1:19-cv-00088 Document 11 Filed 07/20/20 Page 3 of 6 PageID #: 73
       A preliminary examination reveals that the Complaint “runs afoul of the [Federal Rules of

Civil Procedure] governing the joinder of claims and parties in a single lawsuit.” King v.

Chambers, No. 3:20-cv-00379, 2020 WL 2304672, at *2 (M.D. Tenn. May 12, 2020). The Federal

Rules permit the joinder of all claims against a single opposing party, and they permit the joinder

of all defendants alleged to be liable for “the same transaction, occurrence, or series of transactions

or occurrences” where “any question of law or fact common to all defendants will arise in the

action.” Fed. R. Civ. P. 18(a) and 20(a)(2). But they do not permit the conglomeration of unrelated

claims against unrelated defendants in a single lawsuit. See Proctor v. Applegate, 661 F. Supp. 2d

743, 780 (E.D. Mich. 2009) (“[P]laintiffs, especially prisoners, do not have free reign to join

multiple claims and defendants in any manner they choose. . . . And, Rule 20 does not authorize a

plaintiff to ‘incorporate into an existing action a different action against different parties and

presenting entirely different factual and legal issues.’” (quoting Trail Realty Inc. v. Beckett, 462

F.2d 396, 399-400 (10th Cir. 1972))); Tolbert v. Tennessee, No. 2:17-cv-2137-STA-egb, 2017 WL

4324541, at *2 (W.D. Tenn. Sept. 28, 2017) (collecting circuit cases and explaining that the

“impulse toward entertaining the broadest scope of action” does not “provide a plaintiff a free

license to join multiple defendants into a single lawsuit where the claims against the defendants

are unrelated”).

       Accordingly, “a civil plaintiff may not name more than one defendant in his original or

amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,

661 F. Supp. 2d at 778 (quoting Garcia v. Munoz, Civil Action No. 08-1648 (WJM), 2008 WL

2064476, *3 (D.N.J. 2008)). As the Seventh Circuit has cogently summarized:




                                                  4

     Case 1:19-cv-00088 Document 11 Filed 07/20/20 Page 4 of 6 PageID #: 74
             [M]ultiple claims against a single party are fine, but Claim A against
             Defendant 1 should not be joined with unrelated Claim B against
             Defendant 2. Unrelated claims against different defendants belong in
             different suits, not only to prevent the sort of morass that [a multi]-claim,
             [multi]-defendant suit produced but also to ensure that prisoners pay the
             required filing fees—for the Prison Litigation Reform Act limits to 3 the
             number of frivolous suits or appeals that any prisoner may file without
             prepayment of the required fees. 28 U.S.C. § 1915(g). . . . A buckshot
             complaint that would be rejected if filed by a free person . . . should be
             rejected if filed by a prisoner.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Jackson v. Swab, No. 1:17-CV-965, 2018

WL 521457, at *2 (W.D. Mich. Jan. 23, 2018) (noting that allowing such an approach to litigation by

prisoners would undermine the deterrence intended by the PLRA by allowing prisoner-plaintiffs to

minimize their exposure to filing fees and “strikes” imposed pursuant to 28 U.S.C. § 1915(g)).

        Here, the Complaint joins unrelated claims against unrelated Defendants, and thus is the

type of “buckshot” complaint that courts “typically reject.” Tolbert, 2017 WL 4324541, at *3

(quoting Harris v. Gerth, No. 08-CV-12374, 2009 WL 368011, at *1 (E.D. Mich. Feb. 11, 2009)).

No Defendant is named in more than one cause of the six causes of action, and the causes of action

do not involve common questions. See Staples v. Stone, Case No. 16-cv-12367, 2017 WL 76891,

at *3 (quoting Proctor, 661 F. Supp. 2d at 778) (explaining that, under the Federal Rules, a Plaintiff

must assert at least one claim to relief against each defendant that arises out of the same transaction

or occurrence and presents questions of law or fact common to all”). For example, Count One

alleges a “civil RICO” racketeering claim against TDOC Commissioner Parker, TDOC Acting

Assistant Commission Dotson, and Attorney General Slattery based on allegations of “false

financial statements” and “unlawful debt collection,” while the other Counts consist of disparate

claims under 42 U.S.C. § 1983 involving discrete allegations of constitutional violations (e.g.,

deliberate indifference to serious medical need, First Amendment retaliation) against non-




                                                    5

     Case 1:19-cv-00088 Document 11 Filed 07/20/20 Page 5 of 6 PageID #: 75
overlapping prison officer Defendants. (Id.) The Complaint therefore fails to comply with the

Federal Rules of Civil Procedure and impermissibly complicates coherent litigation of this case.

       Accordingly, Plaintiff MUST file a second amended complaint within 30 DAYS of the

date of this Order, in which he does not join unrelated claims against unrelated parties. In other

words, Plaintiff can assert any claims he has against a single defendant but no other claims, or he

can assert all the claims he has against multiple defendants that arise from the same incident or

series of related incidents but no other claims. See King, 2020 WL 2404672, at *3. If Plaintiff

wishes to pursue other claims or defendants outside that limited scope of his second amended

complaint, he must do so by filing separate lawsuits. In effect, “if Plaintiff wants to litigate all the

claims raised in the current Complaint, he must file multiple separate lawsuits to do so.” Id.

       The Clerk is DIRECTED to mail Plaintiff a blank Section 1983 complaint form, which he

may use in drafting his second amended complaint. Plaintiff MUST include the docket number

for this case – No. 1:19-cv-00088 – on his second amended complaint.

       Plaintiff is warned that failure to comply with this Order within the time provided, or to

timely request additional time to do so, may result in action by the Court, including potential

dropping of parties, severing of claims, or dismissal of this action for failure to prosecute and

failure to comply with the Court’s order. Plaintiff is also warned that he must keep the Clerk’s

Office informed of his current address at all times.

       It is so ORDERED.



                                               ________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                   6

     Case 1:19-cv-00088 Document 11 Filed 07/20/20 Page 6 of 6 PageID #: 76
